department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun -7 uniform issue list krkkkkekeekkeekkkkekek ve kekkkeakkrerekrekeakekkeaekkkke ses tier na qr legend taxpayer a tio or ri ri ira x - eakekkkerekekerererekkrererererek financial_institution a hhkkekkkkkkekekererekrrekekrerenkkk financial_institution b jsc i ck bk amount date date - dear rakkekkekkke rekkkereriek feiss ik tedek jen ann ror eiork this is in response to your request dated date in which you request a ruling that the additional distribution from ira x will not be considered a modification of a series of substantially_equal_periodic_payments and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a duplicate distribution totaling amount from ira x an individual_retirement_annuity taxpayer asserts that the page 291235v023 additional distribution was due to a mistake made by financial_institution b taxpayer further represents that amount has not been used for any other purpose taxpayer a has been receiving monthly distributions from ira x in the form of substantially_equal_periodic_payments the distributions are made from financial_institution a the ira x custodian who then transfers the distribution to financial_institution b who in turn transmits it to taxpayer a starting on date taxpayer a began taking distributions directly from financial_institution a rather than through financial_institution b and she requested that financial_institution b stop distributing funds at that time on date she received a distribution of amount from financial_institution a and on date she received a distribution of amount from financial_institution b both distributions came from ira x despite requests by taxpayer a financial_institution b has failed to take the action requested to offset the duplicate distribution based on the facts and representations you request a ruling that the additional distribution from ira x will not be considered a modification of a series of substantially_equal_periodic_payments and will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the code sec_72 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 code sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income code sec_72 provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary code sec_72 imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period notice_89_25 r b was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 in the absence of regulations on code sec_72 this notice provides guidance with respect to the exception to the tax on premature distributions provided page under sec_72 q a of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 revrul_2002_62 r b which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of code sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a of notice the fixed amortization_method provides that the annual payment for each year is determined by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chosen interest rate under this method the account balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year sec_2 e of revrul_2002_62 provides in part that under all three methods substantially_equal_periodic_payments are calculated with respect to an account balance as of the first applicable_valuation_date thus a modification to the series of payments will occur if after such date there is i any addition to the account balance other than gains or losses ii any nontaxable transfer of a portion of the account balance to another retirement_plan or iii a rollover by the taxpayer of the amount received resulting in such amount not being taxable taxpayer a submitted documentation showing that she directed financial_institution b to cease distributions from ira x because she was to receive distributions directly from financial_institution a financial_institution b paid a distribution from ira x in violation of that direction causing her to receive two distributions in the same month taxpayer a represents that financial_institution b’s failure to follow her instruction timely caused her to receive a distribution from ira x on date that was in addition to the distribution from ira x that she had received in date she further represents that she did not intend to modify the series of substantially_equal_periodic_payments and had no reason to believe that financial_institution b would distribute amount on date because she had instructed financial_institution b not to do so the information presented and documentation submitted by taxpayer is consistent with her assertion that the modification to the series of substantially_equal_periodic_payments was due to an error committed by financial_institution b based on the foregoing we conclude that the additional distribution from ira x will not be considered a modification of a series of substantially_equal_periodic_payments under sec_72 of the code and therefore will not be subject_to the percent additional tax on premature distributions under sec_72 of the code taxpayer a - page is granted a period of days from the issuance of this ruling letter to contribute amount into ira x the ruling assumes that ira x is an ira within the meaning of code sec_408 at all relevant times no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours dene ese uttlesh donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
